DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 12/29/2021, which are in response to USPTO Office Action mailed 09/29/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson (EP 2745666 A1, hereinafter referred to as Thomson).
Regarding claim 1, Thomson teaches a system for controlling the speed of a work vehicle, the system comprising ([0001], invention relates to system and methods for improving performance of an agricultural vehicle and/or an agricultural implement; [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing engine speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); see also [0019]):
([0001], an agricultural vehicle)
an implement towed by the work vehicle, the implement being movable between a working position, in which ground engaging tools of the implement are configured to perform a field operation, and a transport position, in which the ground engaging tools are raised relative to the ground ([0002], work vehicles, such as agricultural vehicles, may be employed to tow a variety of equipment (e.g. planters, seeders, etc.) though a field; the amount of drag placed on the work vehicle by the equipment/implement may vary during operation of the work vehicle; an amount of drag placed on the work vehicle may vary based on depth of ground engaging tools of the equipment; here, when the ground engaging tools are engaged with the ground the implement is in a working position, and when the ground engaging tools are not engaged with the ground the implement is in a transport position; [0008], the implement is towed by the work vehicle during operation (i.e. working position) and transport (i.e. transport position));
a sensor configured to generate data indicative of an implement weight supported by the implement while the implement is in the transport position ([0005], sensing a force applied by an agricultural implement to a hitch assembly of the agricultural vehicle using a sensor; [0007], the agricultural system has control circuitry that improves the performance of the vehicle while the vehicle is towing the agricultural implement; [0008], the implement is towed by the work vehicle during operation (i.e. working position) and transport (i.e. transport position); here, the sensor measures the force of the implement during operation (i.e. working position) and transport (i.e. transport position; here, the force is caused by the implement which is from an implement weight supported by the implement); and
a controller communicatively coupled to the sensor, the controller being configured to ([0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor)):
([0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0025], determining if the performance of the vehicle will be improved by adjusting the parameter to an adjusted value, determining the projected cost of operating the vehicle based on the adjusted value, and comparing the adjusting cost to the current cost of parameter operation);
adjust a maximum speed limit for the work vehicle based at least in part on the implement weight ([0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0025], determining if the performance of the vehicle will be improved by adjusting the parameter to an adjusted value, determining the projected cost of operating the vehicle based on the adjusted value, and comparing the adjusting cost to the current cost of parameter operation; here, the adjusted parameter can be the speed limit of the agricultural vehicle and the speed limit can be adjusted based on the sensed weight and vehicle performance);
monitor a ground speed of the work vehicle (Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight); and
(Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight).

Regarding claim 4, Thomson further teaches: The system of claim 1, wherein the controller comprises an implement-based controller provided in operative association with the implement and configured to control the operation of the implement, the implement-based controller being in communication with a vehicle-based controller, the vehicle-based controller being provided in operative association with the work vehicle and configured to control the operation of the work vehicle (Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the implement and is in communication with the vehicle-based controller (the same controller) and the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor).

Regarding claim 5, Thomson further teaches: The system of claim 4, wherein the implement-based controller is configured to adjust the maximum speed limit by transmitting a speed limit change request to the vehicle-based controller (Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the implement and is in communication with the vehicle-based controller (the same controller) and the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, when the speed limit parameter is adjusted, it is changed from a first speed limit to a second speed limit by a speed limit change being sent to the controller).

Regarding claim 6, Thomson further teaches: The system of claim 4, wherein the implement-based controller is configured to transmit a speed change request to the vehicle-based controller to decrease the ground speed of the work vehicle (Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight).

Regarding claim 7, Thomson further teaches: The system of claim 1, wherein the controller comprises a vehicle-based controller provided in operative association with the work vehicle and configured to control the operation of the work vehicle (Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the vehicle, is in operative association with the work vehicle, and controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor).

Regarding claim 8, Thomson further teaches: The system of claim 7, wherein the vehicle-based controller is configured to control the operation of the work vehicle to decrease the ground speed of the work vehicle (Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight).

Regarding claim 9, Thomson further teaches: The system of claim 1, further comprising a hitch sensor configured to indicate when the implement is coupled to the work vehicle, the controller being configured to monitor the implement weight supported by the implement while the implement is coupled to the work vehicle ([0012], the sensor is coupled to the hitch assembly and provides a signal indicative of a force applied to the high assembly by the agricultural vehicle and/or the agricultural implement; here, the sensor can provide data for when the implement is coupled to the work vehicle since the load would be different when coupled versus when uncoupled; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor)).

Regarding claim 10, Thomson further teaches: The system of claim 1, wherein the sensor comprises a load cell provided in operative association with the implement ([0005], sensing a force applied by an agricultural implement to a hitch assembly of the agricultural vehicle using a sensor; [0012], the sensor may be a load cell; here, the sensor is in operative association with the implement in order to find the force applied by the implement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (EP 2745666 A1, referred to as Thomson) and Schlichting et al. (WO 2016/163874 A1, hereinafter referred to as Schlichting), and further in view of Lehner et al. (US 2008/0228366 A1, hereinafter referred to as Lehner) and Wikipedia article “Tire code” (provided as “Tire code – Wikipedia”, hereinafter referred to as Wikipedia).
Regarding claim 2, Thomson further teaches: The system of claim 1, wherein the controller is configured to monitor the implement weight and reduce the maximum speed limit for the work vehicle from a first speed limit to a second speed limit ([0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0025], determining if the performance of the vehicle will be improved by adjusting the parameter to an adjusted value, determining the projected cost of operating the vehicle based on the adjusted value, and comparing the adjusting cost to the current cost of parameter operation; here, the adjusted parameter can be the speed limit of the agricultural vehicle and the speed limit can be adjusted based on the sensed weight and vehicle performance; [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, when the speed limit parameter is adjusted, it is changed from a first speed limit to a second speed limit).
	However, Thomson does not explicitly teach the implement weight is relative to a predetermined threshold weight, and that the speed limit is reduced when the monitored implement 
	Schlichting teaches the implement weight is compared relative to a predetermined threshold weight, and that the speed limit is changed when the monitored implement weight exceeds the predetermined threshold weight (Page 7, lines 14-19, the evaluating unit compares the calculated weight force value (i.e. implement weight) with a given weight force threshold (i.e. predetermined threshold weight); if the actual weight force reaches or exceeds the given threshold, a signal is generated for a human operator or a signal deactivating a part of the implement or of the propelled vehicle; here, when the implement weight exceeds the threshold weight, the vehicle can be signaled a deactivation process (i.e. slow down the vehicle or reduce the speed limit of the vehicle).
Thomson and Schlichting are analogous art to the claimed invention since they are from the similar field of controlling work vehicles and towing implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implement weight and speed limit adjustment of Thomson with the threshold weight of Schlichting to create a control system that reduces the speed of a work vehicle when the weight of the towed implement exceeds a predetermined weight threshold.
The motivation for modification would have been to create a control system that reduces the speed of a work vehicle when the weight of the towed implement exceeds a predetermined weight threshold in order to have a system that works more effectively based on the towing weight to prevent system failure when the overall weight combination is too large for the system.
However, Thomson-Schlichting do not explicitly teach wherein the second speed limit is a maximum rated speed for tires on the implement, the maximum rated speed being selected based at least in part on the implement weight.
([0004], modern vehicles ride on pneumatic tires that have a maximum speed rating; the maximum speed rating can be programmed into an engine controller so the engine cuts off fuel to the engine when the vehicle speed reaches the maximum speed rating of the tires (i.e. reduces the speed to a second speed limit that is the maximum rated speed for tires when the speed is too fast)).
Thomson, Schlichting, and Lehner are analogous art to the claimed invention since they are from the similar field of controlling vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Thomson-Schlichting with the maximum rated speed for tires of Lehner to create a control system that defines a second speed limit as a maximum rated speed for tires on the implement.
The motivation for modification would have been to create a control system that defines a second speed limit as a maximum rated speed for tires on the implement in order to have a system that works more effectively based on the component ratings and limits to prevent system failure when the overall speed/weight/component combination is too much for the system.
However, Thomson-Schlichting-Lehner do not explicitly teach the maximum rated speed being selected based at least in part on the implement weight.
Wikipedia teaches the maximum rated speed being selected based at least in part on the implement weight (§ Speed rating, the speed symbol on the tire indicates the maximum speed at which the tire can carry a load corresponding to its Load Index; § Load index, the load index on a car tire is a numerical code stipulating the maximum load (mass, or weight) each tire can carry; here, a maximum speed rating for a tire is based on the vehicle/implement weight that it is carrying).
Thomson, Schlichting, Lehner, and Wikipedia are analogous art to the claimed invention since they are from the similar field of controlling vehicles and vehicle component parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 
The motivation for modification would have been to create a control system that defines a second speed limit as a maximum rated speed for tires on the implement, the maximum rated speed being selected based at least in part on the implement weight in order to have a system that works more effectively based on the component ratings and limits to prevent system failure when the overall speed/weight/component combination is too much for the system.

Regarding claim 3, Thomson-Schlichting-Lehner-Wikipedia further teach: The system of claim 2, wherein the maximum speed limit is reduced to the second speed limit while the implement is in the transport position, and the maximum speed limit is increased back to the first speed limit when the implement is moved into the working position (Thomson, [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, when the speed limit parameter is adjusted, it is changed from a first speed limit to a second speed limit; here, when the data indicates a transport position, the speed limit can be reduced to the second speed limit; when the data indicates a working position, the speed limit can be increased back to the first speed limit; Lehner, [0004], modern vehicles ride on pneumatic tires that have a maximum speed rating; the maximum speed rating can be programmed into an engine controller so the engine cuts off fuel to the engine when the vehicle speed reaches the maximum speed rating of the tires (i.e. reduces the speed to a second speed limit that is the maximum rated speed for tires when the speed is too fast); here, the second speed limit can be the maximum speed rating of the tires).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (EP 2745666 A1, referred to as Thomson) and further in view of Schlichting et al. (WO 2016/163874 A1, hereinafter referred to as Schlichting).
Regarding claim 11, Thomson teaches a method for controlling the speed of a work vehicle towing an implement ([0001], invention relates to system and methods for improving performance of an agricultural vehicle and/or an agricultural implement; [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing engine speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); see also [0019]),
the implement being movable between a working position, in which ground engaging tools of the implement are configured to perform a field operation, and a transport position, in which the ground engaging tools are raised relative to the ground ([0002], work vehicles, such as agricultural vehicles, may be employed to tow a variety of equipment (e.g. planters, seeders, etc.) though a field; the amount of drag placed on the work vehicle by the equipment/implement may vary during operation of the work vehicle; an amount of drag placed on the work vehicle may vary based on depth of ground engaging tools of the equipment; here, when the ground engaging tools are engaged with the ground the implement is in a working position, and when the ground engaging tools are not engaged with the ground the implement is in a transport position; [0008], the implement is towed by the work vehicle during operation (i.e. working position) and transport (i.e. transport position)), the method comprising:
monitoring, with a computing device, an implement weight supported by the implement while the implement is in the transport position ([0005], sensing a force applied by an agricultural implement to a hitch assembly of the agricultural vehicle using a sensor (i.e. computing device); [0007], the agricultural system has control circuitry that improves the performance of the vehicle while the vehicle is towing the agricultural implement; [0008], the implement is towed by the work vehicle during operation (i.e. working position) and transport (i.e. transport position); here, the sensor measures the force of the implement during operation (i.e. working position) and transport (i.e. transport position);
adjusting, with the computing device, a maximum speed limit for the work vehicle ([0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0025], determining if the performance of the vehicle will be improved by adjusting the parameter to an adjusted value, determining the projected cost of operating the vehicle based on the adjusted value, and comparing the adjusting cost to the current cost of parameter operation; here, the adjusted parameter can be the speed limit of the agricultural vehicle and the speed limit can be adjusted based on the sensed weight and vehicle performance).
monitoring, with the computing device, a ground speed of the work vehicle (Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight); and 
(Fig. 2, the control circuitry (i.e. controller) is both an implement-based controller and a vehicle-based controller; the controller controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight).
However, Thomson does not explicitly teach comparing the implement weight to a predetermined threshold weight, when the implement weight differs from the predetermined threshold weight, to adjust a maximum speed limit for the work vehicle.
	Schlichting teaches comparing the implement weight to a predetermined threshold weight, and when the implement weight differs from the predetermined threshold weight, to adjust a maximum speed limit for the work vehicle (Page 7, lines 14-19, the evaluating unit compares the calculated weight force value (i.e. implement weight) with a given weight force threshold (i.e. predetermined threshold weight); if the actual weight force reaches or exceeds the given threshold, a signal is generated for a human operator or a signal deactivating a part of the implement or of the propelled vehicle; here, when the implement weight exceeds the threshold weight, the vehicle can be signaled a deactivation process (i.e. slow down the vehicle or reduce the speed limit of the vehicle).
Thomson and Schlichting are analogous art to the claimed invention since they are from the similar field of controlling work vehicles and towing implements. It would have been obvious to one of 
The motivation for modification would have been to create a control system that adjusts a maximum speed limit for the work vehicle when the implement weight differs from the predetermined threshold weight in order to have a system that works more effectively based on the towing weight to prevent system failure when the overall weight combination is too large for the system.

Regarding claim 12, Thomson-Schlichting further teach: The method of claim 11, wherein adjusting the maximum speed limit of the work vehicle comprises reducing the maximum speed limit of the work vehicle from a first speed limit to a second speed limit when the implement weight exceeds the predetermined threshold weight (Thomson, [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, when the speed limit parameter is adjusted, it is changed from a first speed limit to a second speed limit; Schlichting, Page 7, lines 14-19, the evaluating unit compares the calculated weight force value (i.e. implement weight) with a given weight force threshold (i.e. predetermined threshold weight); if the actual weight force reaches or exceeds the given threshold, a signal is generated for a human operator or a signal deactivating a part of the implement or of the propelled vehicle; here, when the implement weight exceeds the threshold weight, the vehicle can be signaled a deactivation process (i.e. slow down the vehicle or reduce the speed limit of the vehicle).
Regarding claim 13, Thomson-Schlichting further teach: The method of claim 12, wherein adjusting the maximum speed limit further comprises returning the maximum speed limit to the first speed limit when the implement is moved into the working position (Thomson, [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, when the speed limit parameter is adjusted, it is changed from a first speed limit to a second speed limit; here, when the data indicates a transport position, the speed limit can be reduced to the second speed limit; when the data indicates a working position, the speed limit can be increased back to the first speed limit).

Regarding claim 14, Thomson-Schlichting further teach: The method of claim 11, wherein the computing device comprises an implement-based computing device provided in operative association with the implement and configured to control the operation of the implement, the implement-based computing device being in communication with a vehicle-based computing device, the vehicle-based computing device being provided in operative association with the work vehicle and configured to control the operation of the work vehicle (Thomson, Fig. 2, the control circuitry (i.e. computing device) is both an implement-based computing device and a vehicle-based computing device; the computing device controls the operation of the implement and is in communication with the vehicle-based computing device (the same computing device) and the computing device controls the operation of the work vehicle; [0015], using the control circuitry (i.e. computing device), the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor).

Regarding claim 15, Thomson-Schlichting further teach: The method of claim 14, wherein adjusting the maximum speed limit for the work vehicle comprises transmitting, with the implement-based computing device, a speed limit change request to the vehicle-based computing device (Thomson, Fig. 2, the control circuitry (i.e. computing device) is both an implement-based computing device and a vehicle-based computing device; the computing device controls the operation of the implement and is in communication with the vehicle-based computing device (the same computing device) and the computing device controls the operation of the work vehicle; [0015], using the control circuitry (i.e. computing device), the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the computing device may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, when the speed limit parameter is adjusted, it is changed from a first speed limit to a second speed limit by a speed limit change being sent to the computing device).

Regarding claim 16, Thomson-Schlichting further teach: The method of claim 14, wherein reducing the ground speed of the work vehicle comprises transmitting, with the implement-based computing device, a speed change request to the vehicle-based computing device to reduce the ground speed of the work vehicle (Thomson, Fig. 2, the control circuitry (i.e. computing device) is both an implement-based computing device and a vehicle-based computing device; the computing device controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the computing device may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight).

Regarding claim 17, Thomson-Schlichting further teach: The method of claim 11, wherein the computing device comprises a vehicle-based computing device provided in operative association with the work vehicle and configured to control the operation of the work vehicle (Thomson, Fig. 2, the control circuitry (i.e. computing device) is both an implement-based computing device and a vehicle-based computing device; the computing device controls the vehicle, is in operative association with the work vehicle, and controls the operation of the work vehicle; [0015], using the control circuitry (i.e. computing device), the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor).

Regarding claim 18, Thomson-Schlichting further teach: The method of claim 17, wherein reducing the ground speed of the work vehicle comprises controlling, with the vehicle-based computing device, the operation of the work vehicle to reduce the ground speed of the work (Thomson, Fig. 2, the control circuitry (i.e. computing device) is both an implement-based computing device and a vehicle-based computing device; the computing device controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor; [0019], the computing device may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle maximum speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0014], controlling the vehicle parameters for operation improvement includes increasing/decreasing vehicle speed and increasing/reducing braking (i.e. controlling the speed of the work vehicle); here, the vehicle ground speed is monitored and decreased when it exceeds the allowed parameter maximum speed limit based on the implement weight).

Regarding claim 19, Thomson-Schlichting further teach: The method of claim 11, further comprising receiving, with the computing device, an input indicative of the implement being coupled to the work vehicle, wherein monitoring the implement weight supported by the implement comprises monitoring the implement weight supported by the implement while the implement is coupled to the work vehicle (Thomson, [0012], the sensor is coupled to the hitch assembly and provides a signal indicative of a force applied to the high assembly by the agricultural vehicle and/or the agricultural implement; here, the sensor can provide data for when the implement is coupled to the work vehicle since the load would be different when coupled versus when uncoupled; [0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (EP 2745666 A1, referred to as Thomson) and Schlichting et al. (WO 2016/163874 A1, referred to as Schlichting), and further in view of Komatsu et al. (US 2016/0031443 A1, hereinafter referred to as Komatsu).
Regarding claim 20, Thomson-Schlichting further teach: The method of claim 11, further comprising controlling, with the computing device, the work vehicle (Thomson, Fig. 2, the control circuitry (i.e. computing device) is both an implement-based computing device and a vehicle-based computing device; the computing device controls the operation of the work vehicle; [0015], using the control circuitry, the operation of the vehicle and/or the implement may be adjusted based on the force sensed by the sensor).
However, Thomson-Schlichting do not explicitly teach a user interface to indicate to an operator a current maximum speed limit of the work vehicle ([0033], screen data to display a travel status, such as a speed change status, on the display (i.e. user interface) is also output; [0050], Fig. 7 shows a speed change control screen displaying parameters of the speed change control (i.e. maximum speed limit control)).
Thomson, Schlichting, and Komatsu are analogous art to the claimed invention since they are from the similar field of controlling work vehicles and towing implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the work vehicle system and method of Thomson-Schlichting with the user interface display of Komatsu to create a control system in a work vehicle that has a user interface to indicate to an operator a current maximum speed limit of the work vehicle.
The motivation for modification would have been to create a control system in a work vehicle that has a user interface to indicate to an operator a current maximum speed limit of the work vehicle in order to have a system that communicates more effectively with the user. This leads to less system failure and a better user experience.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Regarding the Claim Rejections Under § 102 and § 103:
Applicant argues Thomson does not suggest adjusting “a maximum speed limit for the work vehicle based at least in part on the implement weight”.
However, Examiner respectfully disagrees. Thomson teaches adjusting a maximum speed limit for the work vehicle based at least in part on the implement weight ([0019], the controller may increase the vehicle speed or decrease the vehicle speed (i.e. adjust the work vehicle speed limit) based on the data sensed by the sensor (i.e. the weight sensed by the sensor); [0025], determining if the performance of the vehicle will be improved by adjusting the parameter to an adjusted value, determining the projected cost of operating the vehicle based on the adjusted value, and comparing the adjusting cost to the current cost of parameter operation). Here, the adjusted parameter can be the speed limit of the agricultural vehicle and the speed limit can be adjusted based on the sensed weight and vehicle performance. The speed at which the vehicle is operating before any adjustment is the maximum speed limit. When the vehicle speeds up, the maximum speed limit is increased. When the vehicle slows down, the maximum speed limit is decreased. Thus, when the vehicle increases or decreases speed based on the weight sensed by the sensor, the vehicle is adjusting the maximum speed limit of the work vehicle based at least in part on the implement weight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McIntyre et al. (US 2015/0006051 A1): McIntyre teaches determining the weight or load of a secondary vehicle attached to a primary vehicle, and sending instructions to alter the braking of the secondary vehicle based on the calculated weight or load.
Brenninger (US 2014/0278041 A1): Brenninger teaches a system for determining the current weight of a vehicle and any implement or trailer being towed or carried thereby, based on wheel output torque, vehicle acceleration, and other known current operating parameters of the vehicle.
Sato (US 2021/0170910 A1): Sato teaches a calculation unit calculating a weight of a towed vehicle and changing the vehicle speed when the vehicle is in a towing state.
Oh (US 2020/0290464 A1): Oh teaches an apparatus for controlling a towing mode of an electric vehicle. The speed of the vehicle and the gradient of the road are measured, along with the towing weight of the vehicle. The towing mode is then based on these detected features.
Samie (US 2007/0271017 A1): Samie teaches a system and method for changing the shift pattern of a vehicle based on the weight of a trailer the vehicle is towing. A load sensor can be provided on the hitch post to sense the weight of the trailer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664